                                           Case 5:20-cv-06483-EJD Document 13 Filed 02/11/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT
                                   5                                   NORTHERN DISTRICT OF CALIFORNIA
                                   6
                                         EARL DEAN CHRISTIAN,
                                   7                                                       Case No. 20-06483 EJD (PR)
                                                            Plaintiff,
                                   8                                                       ORDER OF TRANSER
                                                    v.
                                   9
                                         CDCR, et al.,
                                  10
                                                            Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13
                                                Plaintiff, a state prisoner, filed a pro se civil rights complaint against numerous

                                  14
                                       prison officials at Mule Creek State Prison, (“MCSP”), where he was previously

                                  15
                                       incarcerated. Dkt. No. 1. Plaintiff claims Defendants are liable for injuries he sustained

                                  16
                                       during a riot that occurred on May 25, 2018, at MCSP. Id. at 7. Because defendants likely

                                  17
                                       reside in and the acts complained of occurred in Amador County, which lies within the

                                  18
                                       venue of the Eastern District of California, see 28 U.S.C. § 84(b), venue properly lies in

                                  19
                                       that district and not in this one. See 28 U.S.C. § 1391(b). Accordingly, this case is

                                  20
                                       TRANSFERRED to the United States District Court for the Eastern District of California.

                                  21
                                       See 28 U.S.C. § 1406(a).

                                  22
                                                The Clerk shall terminate all pending motions and transfer the entire file to the

                                  23
                                       Eastern District of California.

                                  24
                                                IT IS SO ORDERED.
                                                2/11/2021
                                       Dated: _____________________                        ________________________
                                  25
                                                                                           EDWARD J. DAVILA
                                  26                                                       United States District Judge
                                       Order of Transfer
                                  27   PRO-SE\EJD\CR.20\03038Martinez_transfer (ED)


                                  28
